Case: 20-50977     Document: 00516125174         Page: 1     Date Filed: 12/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     December 10, 2021
                                  No. 20-50977
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Shamus Morris,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:12-CR-267-4


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Shamus Morris, federal prisoner # 05600-380, appeals the district
   court’s denial of his 18 U.S.C. § 3582(c)(1)(A) motion for compassionate
   release. Morris’s motion requested a reduction in his sentence to time served
   because certain medical conditions increased his risk of contracting and dying


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50977      Document: 00516125174           Page: 2   Date Filed: 12/10/2021




                                     No. 20-50977

   from COVID-19 and because he was being denied necessary medical care and
   rehabilitative services as a result of the pandemic.
          This court reviews a district court’s decision denying a
   § 3582(c)(1)(A) motion for an abuse of discretion, giving deference to the
   district court’s application of the 18 U.S.C. § 3553(a) sentencing factors.
   United States v. Chambliss, 948 F.3d 691, 692 (5th Cir. 2020). The district
   court abuses its discretion when its decision is grounded on a legal error or
   clearly erroneous facts. Id. at 693.
          The Government argues that the district court’s judgment should be
   affirmed because Morris failed to exhaust his administrative remedies and
   has not established that the district court’s denial of his motion for
   compassionate release constituted an abuse of discretion. We agree with the
   latter argument and pretermit the issue of exhaustion. See United States v.
   Franco, 973 F.3d 465, 467–68 (5th Cir.), cert. denied, 141 S. Ct. 920 (2020).
          Even with the benefit of liberal construction, Morris’s brief raises no
   claim of procedural error. It includes no assertion that the district court
   erroneously believed that it was constrained by policy statements issued by
   the Sentencing Commission, see United States v. Shkambi, 993 F.3d 388, 392–
   93 (5th Cir. 2021), or that the district court’s order failed adequately to
   explain its decision, see Chambliss, 948 F.3d at 693. Nor does Morris’s brief
   argue that the district court erred in denying his request for immediate
   release, which was the only relief that he requested in his motion for
   compassionate release. Thus, Morris has forfeited review of those issues.
   See Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993). We do not
   consider Morris’s arguments that he should be granted a six-month
   reduction in his term of imprisonment and a two-and-a-half year reduction in
   his term of supervised release based on the hardships that he has endured due
   to the pandemic because he raises them for the first time on appeal. See
   Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999). To the




                                          2
Case: 20-50977      Document: 00516125174           Page: 3     Date Filed: 12/10/2021




                                     No. 20-50977

   extent Morris’s brief may be construed as incorporating a motion for this
   court to grant those sentence reductions, that motion is DENIED.
          In sum, Morris has forfeited review of any procedural challenge to the
   district court’s denial of relief and its denial of the only relief that he sought
   in the district court. See Yohey, 985 F.2d at 224–25. In the light of that
   forfeiture and because this court cannot consider the new arguments and new
   relief that he has asserted on appeal, see Leverette, 183 F.3d at 342, the
   judgment of the district court is AFFIRMED.                Morris’s motion for
   appointment of counsel is DENIED as unnecessary.




                                           3